DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 12/10/2020.
Claims 1, 2, 5, 6, 9, 11, 13, 19-21, 23, 24, 27, and 28 have been amended.
Claims 17, 18, 25, 26, and 29-34 have been canceled.
Claims 1-16, 19-24, 27, and 28 remain pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 8-9, and 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lovoi US (2016/0081608 A1) [previously presented] in view of Rothman (US 2014/0289172 A1).
Re. claim 1, Lovoi teaches a system for diagnosing one or more pathologies in a patient, the system comprising: 
acoustic sensor or accelerometer to passively receive vibrations -from a cerebral vasculature of the patient's brain (paragraph 0017 – signal information is collected via accelerometer arrays to or against the head and/or other points of interest); 
at least one computing device coupled with the headset for processing the received vibrations to obtain a signal (figure 1A, headset/sensors are connected to by cables [or wirelessly] to the analysis portion of the system, as disclosed in paragraph 0089); and 
a signal analyzer coupled with the at least one computing device and configured to analyze the signal to identify a pattern indicative of the one or more predefined pathologies (paragraph 0018 – vibration signatures of vessel structures are analyzed to provide for a growing library of unique features with associated signatures for improving identification of different vasculature features in in accelerometer signatures of patients, as further disclosed in paragraph 0086), wherein the one or more the predefined pathologies comprise at least one of tension headaches, migraines, depression, vascular dementia, Alzheimer's disease, epilepsy, vascular Parkinson's disease, autism, cerebral vasospasm, or meningitis (paragraph 0018 – library includes aneurysms, stenosis, vasospasm, or other structures).
Lovoi does not teach the second computing device receiving the pattern and comparing the pattern to predefined pathologies indicative of migraine types. 
Rothman teaches a system for diagnosing one or more pathologies in a patient wherein a second computing device configured to receive the pattern (paragraph 0042 – data is processed by the computer), compare the pattern to a plurality of predefined patterns indicative of the one or more predefined pathologies, and categorize the pattern as being representative of the one or more predefined pathologies, wherein the plurality of predefined patterns comprises data indicative of a plurality of different migraine types (figure 2, headset apparatus [figure 3] acquires the electrical signals from the brain, processed by the processor, and in turn is configured to combine results to a multimodal 
Lovoi and Rothman are analogous arts as they are both within the field of non-invasive physiological measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lovoi to incorporate the computer/processing system of Rothman in order to classify individual records belonging to classes indicative of a neurological condition (paragraph 0040).

 Re. claim 2, Lovoi further teaches wherein the signal analyzer is configured to differentiate between each of the predefined pathologies (paragraph 0018 – library is used to facilitate localizing the origin of the recognized vascular feature) and output an audio or visual indicator that specifically identifies one of the predefined pathologies while concurrently excluding a remainder of the predefined pathologies (paragraph 0018 – localized [zeroed in/extraneous features excluded] feature is presented to the physician; figure 1B, processors analyze the signal information for matches in the library and localize the source of the matched signal, as disclosed in paragraph 0090).

Re. claim 3, Lovoi further teaches wherein the signal analyzer is not configured to identify a traumatic brain injury, stroke, aneurysm, or hemorrhage (processors analyze the signal information for matches in the library and localize the source of the matched signal, as disclosed in paragraph 0090).

Re. claim 8, Lovoi further teaches wherein the at least one computing device comprises at least one of an Internet of Things (IoT) device, mobile phone, tablet device, desktop computer or laptop computer (paragraph 0018, 0074 – computers are used for computations).

Re. claim 9, Lovoi further teaches wherein the at least one microphone, acoustic sensor or accelerometer is configured to be positioned within a predefined distance of at least one of the patient's basilar artery, anterior inferior cerebellar artery, anterior vestibular artery, internal auditory artery, common cochlear artery, internal carotid artery, or ophthalmic artery (paragraph 0125 – diagnostic data is merged with a reference anatomy to accurately pinpoint/localize the detected anomalies, such as aneurysms existing within certain vasculature/arteries).

Re. claim 15, Lovoi further teaches one or more databases coupled with the signal analyzer, wherein the one or more databases comprises pre-determined signal classifications comprising specific frequencies, frequency ranges, energies, energy ranges, periodicities or periodicity ranges unique to each of the predefined pathologies (paragraph 0086 – determining features within the accelerometer recordings can use time domain, frequency domain or a combination of these via datamining software).

Re. claim 16, Lovoi further teaches wherein the signal analyzer comprises one or more algorithms configured to detect one or more of the predefined pathologies present in the signal by comparing the analyzed signal with the pre-determined signal classifications comprising specific frequencies unique to each of the predefined pathologies (paragraph 0019 – the neural network or data store are obtained by acquiring data from patients with known pathologies as well as controls, which are then formatted for algorithm construction; see paragraph 0086).

Re. claim 20, Rothman further teaches wherein the plurality of predefined patterns is derived from signal measurements taken from individuals other than the patient (paragraph 0007 - condition classification module uses data-driven classification algorithm from input variables in existing neurocognitive assessments [data] and clinical symptom inventories).

Claims 4, 10-14, 21-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lovoi US (2016/0081608 A1) [previously presented] in view of Rothman (US 2014/0289172 A1) as applied to claims 1-3, 8-9, 15-16, 20  above, and further in view of Messerschmidt (US 2014/0051940 A1) [previously presented].
	Re. claim 4, the combined invention of Lovoi and Rothman teaches all of the elements of the claimed invention as stated above, but does not teach the headset comprises two microphones, wherein each of the two microphones is provided within each ear. 
	Messerschmidt teaches a system wherein the headset comprises two microphones, wherein each of the two microphones is provided within each ear covering of the headset (paragraph 0045 – right and left microphones 612 and 614 [respectively] are included as part of earphones 102 and 104).
Both the combined invention and Messerschmidt are analogous arts as they are within the field of non-invasive physiological measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the microphones of Messerschmidt in order to capture auditory information such as acoustic changes indicative of blood flow (Messerschmidt paragraph 0046).

Re. claims 10-14, Lovoi and Rothman teaches all of the elements of the claimed invention as stated above, but does not teach the microphone or accelerometer at a predefined first/second distance. 
Messerschmidt teaches the at least one microphone, acoustic sensor or accelerometer is configured to be positioned within a first predefined distance of at least one of the patient's basilar artery, anterior inferior cerebellar artery, anterior vestibular artery, internal auditory artery, common cochlear artery, internal carotid artery, or ophthalmic artery and outside of a second predefined distance from at least one of the patient's zygoma, external carotid artery, internal maxillary artery, facial artery, or occipital artery, wherein the first predefined distance is less than the second predefined distance (figure 6C, microphones 612 and 614 are shown to be within distance of the internal carotid artery 134 and outside of outside of external carotid artery 136), wherein the first predefined distance is within a range of 0 mm to 5mm and wherein the second predefined distance is at least 5 mm (paragraph 0025 - external carotid artery is at least 25mm from ear canal 120 holding the microphone 614).
Both the combined invention and Messerschmidt are analogous arts as they are within the field of non-invasive physiological measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the microphones of Messerschmidt in order to capture auditory information such as acoustic changes indicative of blood flow (Messerschmidt paragraph 0046).

Re. claim 21, Lovoi teaches method for determining if a patient is suffering from a condition, the method comprising:
capturing a signal transduced through a medium, wherein the medium is at least one of air, tissue, bone, vasculature, or nerves, wherein the signal is caused by blood flow in a cerebral vasculature of the patient's brain and is not a function of a second signal originating external to the patient, and wherein the signal is captured using at least one of the accelerometer, acoustic sensor or the microphone (paragraph 0017-0018 – vibration signatures of blood vessel structures (in brain tissue) are analyzed to provide for a growing library of unique features with associated signatures for improving identification of different vasculature features in in accelerometer signatures of patients, as further disclosed in paragraph 0086); 
digitizing the captured signal using a first component in data communication with the accelerometer, acoustic sensor or microphone; transmitting the digitized captured signal to a signal analyzer using a second component in data communication with the first component (paragraph 0090 – processed signal is digitized and processed through the algorithms relating to a patient’s abnormalities); and
using the signal analyzer, acquiring the digitized captured signal and processing the acquired digitized captured signal to identify a signature, wherein the signature is a function of a non-zero amplitude, frequency and periodicity of the signal and wherein the signature is uniquely indicative of one of the condition, and wherein the condition is one of a tension headache, a migraine, depression, vascular dementia, Alzheimer's disease, epilepsy, vascular Parkinson's disease, autism, cerebral vasospasm or meningitis (figure 6-8, pulses are shown from a digitized signal [figure 2] via sensors [accelerometers] as functions of time, frequency and periodicity indicative of aneurysm [vasospasm], as disclosed in paragraph 0021).
Lovoi does not teach the second computing device receiving the pattern and comparing the pattern to predefined pathologies indicative of migraine types. 
Rothman teaches a system/method for diagnosing one or more pathologies in a patient comprising: 
using a computing device, receiving the signature (paragraph 0042 – data is processed by the computer), comparing the signature to one of a plurality of predefined patterns indicative of the condition, and categorizing the signature as being representative of the condition, wherein the plurality of predefined patterns includes data indicative of a plurality of different migraine types (figure 2, headset apparatus [figure 3] acquires the electrical signals from the brain, processed by the processor, and in turn is configured to combine results to a multimodal classifier and provide an evaluation of the subject’s condition [including headache, paragraph 0017], see paragraphs 0010, 0017, 0040).
Lovoi and Rothman are analogous arts as they are both within the field of non-invasive physiological measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lovoi to incorporate the computer/processing system of Rothman in order to classify individual records belonging to classes indicative of a neurological condition (paragraph 0040).
Lovoi/Rothman do not teach the first and second microphones at a predefined distance.
Messerschmidt teaches a system/method comprising: positioning at least one microphone, acoustic sensor or accelerometer within a first predefined distance of at least one of the patient's basilar artery, anterior inferior cerebellar artery, anterior vestibular artery, internal auditory artery, common cochlear artery, internal carotid artery, or ophthalmic artery and outside of a second predefined distance from at least one of the patient's zygoma, external carotid artery, internal maxillary artery, facial artery, or occipital artery, wherein the first predefined distance is less than the second predefined distance (figure 6C, microphones 612 and 614 are shown to be within distance of the internal carotid artery 134 and outside of outside of external carotid artery 136).
Both the combined invention and Messerschmidt are analogous arts as they are within the field of non-invasive physiological measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the microphones of Messerschmidt in order to capture auditory information such as acoustic changes indicative of blood flow (Messerschmidt paragraph 0046).

Re. claim 22, Messerschmidt further teaches wherein the first predefined distance is within a range of 0 mm to 5mm and wherein the second predefined distance is at least 5 mm (paragraph 0025 - external carotid artery is at least 25mm from ear canal 120 holding the microphone 614).

Re. claim 23, Lovoi further teaches one or more databases coupled with the signal analyzer, wherein the one or more databases comprises pre-determined signal classifications comprising specific frequencies, frequency ranges, energies, energy ranges, periodicities or periodicity ranges unique the condition (paragraph 0086 – determining features within the accelerometer recordings can use time domain, frequency domain or a combination of these via datamining software).

Re. claim 24, Lovoi further teaches wherein the signal analyzer comprises one or more algorithms configured to detect data indicative of the condition present in the signal by comparing the signal with pre-determined signal classifications comprising specific frequencies unique to the condition (paragraph 0019 – the neural network or data store are obtained by acquiring data from patients with known pathologies as well as controls, which are then formatted for algorithm construction; see paragraph 0086).

Re. claim 28, Rothman further teaches wherein the plurality of predefined patterns is derived from signal measurements taken from individuals other than the patient (paragraph 0007 - condition classification module uses data-driven classification algorithm from input variables in existing neurocognitive assessments [data] and clinical symptom inventories).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lovoi US (2016/0081608 A1) [previously presented] in view of Rothman (US 2014/0289172 A1) as applied to claims 1-3, 8-9, 15-16, 20 above, and further in view of Simon (US 2016/0022167 A1) [previously presented].
Re. claim 5, the combined invention of Lovoi/Rothman teaches all of the elements of the claimed invention as stated above, but does not teach the microphone captures and outputs bi-hemispheric data and has an output for detecting vibration in a range of 0 - 750 kHz.
Simon teaches a system wherein the at least one microphone captures and outputs bi-hemispheric data and has an output for detecting vibration in a range of 0 - 750 kHz (paragraph 0094 – EEG recordings can be recorded from headband 80 to monitor both hemispheres; paragraph 0127 – microphone could sample data at 8 kHz). 
The combined invention and Simon are analogous arts as they are within the field of non-invasive physiological measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the bi-hemispheric data and vibration detection of Simon in order to monitor the electrical activity of both hemispheres in the brain.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lovoi US (2016/0081608 A1) [previously presented] in view of Rothman (US 2014/0289172 A1) and further in view of Messerschmidt (US 2014/0051940 A1) [previously presented] as applied to claims 4, 10-14, and 21-24 and 28 above, and further in view of Greenberger (US Patent No. 5,49,129) [previously presented].
Re. claim 6, the combined invention of Lovoi/Rothman/Messerschmidt teaches all of the elements of the claimed invention as stated above, but does not teach the pre-amplifier, frequency equalizer, and noise cancelling module. 
Greenberger teaches a system wherein the headset comprises a pre-amplifier (figure 9, pre-amplifier 478), a frequency equalizer (column 9, lines 20-30 – function blocks for the device include dynamic equalization) and a noise cancellation module (column 10, lines 45-50 – figures 4A-D show embodiments of obtaining noise cancellation using fixed cut-off frequency filters).
The combined invention and Greenberger are analogous arts as they are within the field of non-invasive physiological measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the teachings of Greenberger in order to optimize sound capturing for possible physiological signals (abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lovoi US (2016/0081608 A1) [previously presented] in view of Rothman (US 2014/0289172 A1) as applied to claims 1-3, 8-9, 15-16, 20 above, and further in view of Pracar (US 2015/0072324 A1) [previously presented].
Re. claim 7, Lovoi further teaches wherein the headset comprises a signal quality indicator configured to indicate a quality of the vibrations being received (paragraph 0073 – quality of a signature can be quantified and the quantification can be established for the signal phase shifts). 
Lovoi does not teach the light source configured to visually indicate that the headset is in an operational mode, and a light array configured to indicate a level of battery charge.
Pracar teaches a system wherein the headset comprises a light source configured to visually indicate that the headset is in an operational mode, and a light array configured to indicate a level of battery charge (paragraph 0033 – band 203 includes a notification light 213 which displays during awake modes [operational] and battery life).
Both Lovoi and Pracar are analogous arts as they are within the field of non-invasive physiological measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lovoi to incorporate the teachings of Pracar in order to visibly indicate the approximate system usage/remaining time before the system/device ceases operations.

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lovoi US (2016/0081608 A1) [previously presented] in view of Rothman (US 2014/0289172 A1) as applied to claims 1-3, 8-9, 15-16, 20 above, and in further view of Messerschmidt (US 2014/0051940 A1) as applied in claims 4, 10-14, and 21-24, 28 and further in view of Alford (US 2014/0058292 A1).
Re. claims 19 and 27, The combined invention of Lovoi/Rothman/Messerschmidt teaches all of the elements of the claimed invention as stated above, but does not teach the plurality of different migraine types comprise aura, without aura, basilar, hemiplegic, ophthaloplegic, vestibular or chronic. 
Alford teaches a system/method wherein the plurality of different migraine types comprise aura, without aura, basilar, hemiplegic, ophthaloplegic, vestibular or chronic (paragraph 0107 – system provides targets for simulation based on data in response to modulation such as chronic migraine data).
The combined invention and Alford are all analogous arts as they are all within the field of non-invasive physiological measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the teachings of Alford in order to effectively enable therapy parameters unique to a patient based on neurological/stimulation parameters (abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The reference of Rothman (US 2014/0289172 A1) discloses a headset with a computing device capable of receiving, analyzing electrical brain signals and classifying the signals to categorize the data representative of a pathological condition, such as a headache, as claimed in the amendment, thereby rendering the arguments moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olinger (US Patent No. 4,008,711) teaches a non-invasive method of detecting intracranial sounds emulating. 
Chen (US 2015/0032021 A1) teaches a fatigue-monitoring headset with light sources indicating power status.
Nguyen (US 9,711,056 B1) teaches a personal cognitive assist system with left/right ear microphones. 
Warwick (US 2011/0270117 A1) teaches an EEG device on the scalp capable of detecting chronic fatigue and migraine. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/11/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792